In a proceeding pursuant to Social Services Law 384-b to terminate parental rights, the mother appeals from an order of the Family Court, Richmond County (Porzio, J.), dated November 6, 2003, which, after a hearing, denied her motion to vacate so much of an order of disposition of the same court dated April 28, 2003, as, upon her default in appearing at the fact-finding and dispositional hearing, terminated her parental rights.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly concluded, after a hearing, that the mother failed to establish either a reasonable excuse for her default in appearing at the fact-finding and dispositional hearing, or a meritorious defense to the proceedings. Accordingly, the Family Court providently exercised its discretion in denying her motion to vacate her default (see Matter of Helena W., 6 AD3d 541 [2004]; Matter of Jessica Dee D., 6 AD3d 435 [2004]).
*380The mother’s remaining contentions are without merit. Ritter, J.P., S. Miller, Goldstein and Fisher, JJ., concur.